Citation Nr: 1701141	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented in order to reopen a claim for entitlement to service connection for a bilateral knee disability, to include as due to decompression syndrome (DCS).

2.  Entitlement to service connection for a bilateral knee disorder due to due to DCS. 

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to DCS.

4.  Entitlement to service connection for a neck disorder, to include as due to DCS.

5.  Entitlement to service connection for a disorder of the fingers, to include as due to DCS.

6.  Entitlement to service connection for a disorder of the hips, to include as due to DCS. 

7.  Entitlement to service connection for a back disorder, to include as due to DCS.

8.  Entitlement to service connection for a disorder of the ribs, to include as due to DCS.

9.  Entitlement to service connection for cognitive disorder secondary to saturation diving.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for DCS and cognitive disorder secondary to saturation diving.  
In September 2009, the Veteran filed a claim for entitlement to service connection for disorders of the shoulders, knees, hips, fingers, back, ribs, and neck, hearing loss, tinnitus, peripheral neuropathy, vision loss, posttraumatic stress disorder (PTSD), pulmonary problems, hypertension, cold injuries in the feet, and diabetes mellitus, type 2, all as due to service, to include his diving history.  The RO adjudicated the Veteran's claim as one for DCS, but did not adjudicate each of these claimed disorders.  

The only current diagnostic code specific to diving residuals is 5011, pertaining to caisson disease of the bones.  The condition is rated as arthritis, cord involvement, or deafness, depending on the severity of the disabling manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5011 (2015).  All of these conditions may be separately evaluated under appropriate diagnostic codes, as they are not likely to have overlapping or duplicative signs and symptoms.  However, numerous other disabilities may result from diving.  In order to identify their origin as diving-related disabilities, all could be rated under diagnostic code 5011, hyphenated with the appropriate diagnostic code used for the actual evaluation.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5.

In the instant case, in September 2015, the Board requested a Veterans' Health Administration advisory opinion (VHA opinion) with regard to whether the Veteran had developed chronic physical impairments as a result of his in-service deep sea exercises.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in October 2015 and sent to the Veteran in December 2015.  The Veteran was informed of that opinion and was given 60 days to respond.  The Veteran responded in January 2016, expressing agreement with most of the VHA opinion, and submitting additional arguments which have been incorporated herein.  

The Board notes that the VHA examiner opined that it was more likely than not that the Veteran's in-service saturation diving resulted in arthritis.  In addition, the examiner opined that the Veteran has dysbaric osteonecrosis (DON), which is a bone disorder linked to deep sea diving.  However, he did not provide specific joints affected by arthritis or DON.  The Board finds that, as this evidence relates the Veteran's orthopedic disorders to service, the Board will take jurisdiction of the claims for service connection for disorders of the shoulders, knees, hips, fingers, back, ribs, and neck, all to include as due to in-service saturation diving.

The Veteran's representative has requested that the Board take jurisdiction over the remaining claims filed in September 2009; however, as the RO has not adjudicated these claims, the Board finds that the appropriate action is to refer these claims to the RO for appropriate action.  As such, to be clear, the following issues are referred to the RO for appropriate action: entitlement to service connection for hearing loss, tinnitus, peripheral neuropathy, vision loss, posttraumatic stress disorder (PTSD), pulmonary problems, hypertension, cold injuries in the feet, and diabetes mellitus, type 2, all as due to service, to include his diving history.  In addition, the evidence of record suggests that the Veteran's service-connected neck disorder has worsened, and that headaches and numbness in his arms may be attributed to his service-connected neck disorder.  See April 2009 private opinion.  As such, these issues are also referred to the RO for appropriate action.

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2015 at the central office in Washington, D.C.  A transcript has been associated with the record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd. 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  As the Veteran was denied entitlement to service connection for a bilateral knee disability in a final April 1993 rating decision, the Board has characterized his current claim for service connection for a bilateral knee disability as a claim to reopen.

With regard to his claim for entitlement to service connection for a cognitive disorder, the Board notes that the Veteran was denied entitlement to service connection for a nervous disorder and neurological disorder in the final April 1993 rating decision.  According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered). 

In reconciling these holdings, the Court held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).
 
Consequently, the Board must determine whether the Veteran's current claim of entitlement to service connection for a cognitive disorder constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for a nervous condition or a neurological disorder.
 
In this case, the Board has determined that a de novo service connection analysis is proper for the cognitive disorder issue on appeal.  A cognitive disorder was not previously adjudicated in any way by the RO in 1993, and the Veteran did not contend at that time that he had a cognitive disorder; rather, his claim was for "nerves."  His claim for a neurological disorder was adjudicated as a claim for a disorder of his musculoskeletal pain.  As such, his current claim for entitlement to service connection for a cognitive disorder constitutes a new and distinct claim.

The issues of entitlement to service connection for a bilateral knee disorder, a cognitive disorder, a bilateral shoulder disorder, a bilateral hip disorder, a disorder of the fingers, a back disorder, a disorder of the ribs, and a neck disorder, all to include as due to in-service saturation diving, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  In an April 1993 decision, the RO denied entitlement to service connection for a knee disorder; the Veteran did not appeal the decision and the decision became final.

2.  Evidence associated with the claims file since the April 1993 RO decision denying service connection for a knee disorder, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating claims for a bilateral knee disability, to include as due to DCS.

CONCLUSIONS OF LAW

1.  The April 1993 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the April 1993 RO decision, and the claim of service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

However, in view of the Board's decision to reopen the Veteran's claims for entitlement to service connection, which constitutes a full grant of the benefit sought on appeal, further discussion of VA's duties to notify and assist is unnecessary.

II.  Petition to Reopen Claim for Service Connection for Bilateral Knee Disorder - Legal Criteria and Analysis

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO initially denied the claim in April 1993, noting that a November 1992 VA orthopedic exam reflected complaints of occasional swelling of the knees, but that physical exam was negative with stable ligaments and no evidence of a torn meniscus.  The only positive finding was some clicking on flexion and extension in the area of the patella; however, X-rays of both knees were unremarkable.  The RO denied service connection, concluding that a knee disorder was not shown by the evidence of record. 

Substantial new evidence has been added to the record since the April 1993 rating decision.  In an April 2009 medical opinion, a private examiner opined that there was a high probability that the Veteran's chronic knee pain was secondary to his in-service deep sea diving.

This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran has contended that he has a cognitive disorder caused by DCS attributed to in-service deep sea diving. Service personnel records confirm that the Veteran was a saturation diver.   

The Veteran submitted an evaluation from a private physician, Paul G. Harch, M.D., dated in April 2009.  The examiner reviewed the Veteran's extensive history of saturation dives while in service and examined the Veteran, and noted his generalized cognitive complaints and decline status post history of saturation diving and other diving during service.  The examiner indicated that commercial diving was a known hazardous occupation that could result in the accumulation of cognitive problems over time.  He opined that it was entirely possible that the Veteran's cognitive complaints were secondary to his years of diving, as he did not appear to have head injuries.  

In addition, the October 2015 VHA examiner noted that pertinent literature found a connection between long term cognitive deficits and diving.  The examiner also opined that it was more likely than not that the Veteran's work as a saturation diver for 11 years could result in cognitive defects, even in the absence of an overt incident of decompression illness.  The examiner concluded that the issue in this case was not whether there was a link between a cognitive disability and his in-service history of diving, but that, even if a cognitive disability was not currently found, the Veteran should be service-connected for the disability as noncompensably disabling, in case a cognitive disability developed.  However, the VHA examiner recommended a formal evaluation by a neuropsychologist. 

VA and private medical records included in the claims file do not reflect a diagnosis of a cognitive disorder.  Indeed, the Veteran has not undergone any clinical testing to determine whether he has a cognitive deficit due to his in-service saturation diving.  As such, notwithstanding these favorable opinions of record, the Board finds that further development is needed, as the record is unclear as to whether the Veteran has cognitive deficits or a diagnosed cognitive disorder due to his in-service diving.

In addition, the Veteran has contended that he has knee disabilities caused by decompression syndrome attributed to in-service deep sea diving.  

Service treatment records do not reflect treatment for knee disabilities. 

In his April 2009 evaluation, the private physician, Paul G. Harch, M.D., found that the Veteran's chronic knee pain had a high probability of being secondary to his in-service diving.

The Veteran was provided with a VA bone examination in January 2010.  X-rays were normal, with no evidence of osteonecrosis or bone infarcts.  The examiner concluded that there were no residuals of DCS on physical examination.  He noted that the current standard for detection of delayed DCS boney complications was the long bone X-ray survey, which was much more accurate than a clinical examination in detecting residuals of DCS.  The examiner indicated that osteonecrosis or boney infarcts could be delayed signs of DCS bone disease in divers.  However, the Veteran underwent a long-bone X-ray survey in January 2010, which was read by a radiologist as normal with no signs of osteonecrosis or boney infarcts.  Therefore, the examiner concluded that the Veteran had no current objective evidence for DCS residuals.

As noted above, a VHA opinion was provided in October 2015 as to whether the Veteran had arthritis due to his in-service deep sea diving exercises.  The examiner reviewed pertinent literature, noting that several studies found a connection between joint disease and diving.  After reviewing the Veteran's record, the VHA examiner opined that it was more likely than not that the Veteran's work as a saturation diver for 11 years resulted in arthritis, notwithstanding the negative findings of the long bone survey.  The examiner opined that the absence of DON on X-ray studies did not rule it out, as the most sensitive technique to detect it was a computed tomography (CT) study or magnetic resonance imaging (MRI) scan.  The examiner noted stage 1 of DON was assessed when an individual complained of pain, but X-ray studies were normal.  He further indicated that, even if MRI or CT studies were negative for DON, arthritis related to dysbaric joint injury (injury due to decompression), could exist.  He concluded that there was enough evidence for arthritis being linked to saturation diving to make this a "presumptive diagnosis."

The Board finds that while the record includes favorable opinions, it is unclear whether the Veteran has a current disability in his knees.  The April 2009 private examiner linked the Veteran's pain to his in-service diving; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

While the VHA examiner also provided a favorable opinion, the Board finds that his use of the term "presumptive diagnosis" does not provide satisfactory evidence that the Veteran has a current bilateral knee disability, particularly in light of normal x-ray images of the knees. 

As such, the Veteran should be provided with a VA examination to determine whether he has a current disability in his knees.  The examination should include all necessary testing, to include CT studies or MRI scans, as suggested by the VHA examiner, to adequately assess whether the Veteran has a current knee disorder due to his in-service deep sea diving, and resultant DCS.

Additionally, the Veteran has claimed that he has disorders of the shoulders, hips, fingers, back, ribs, and neck.  However, while the evidence of record reflects that the Veteran's in-service diving resulted in arthritis or DON, it is unclear whether the joints claimed to be affected actually have a diagnosed disorder as a result of his in-service diving.  As such, the Board finds that the Veteran should undergo an examination to determine whether he has arthritis, or DON, in the shoulders, hips, fingers, back, ribs, and neck.  The examiner must review all evidence, including the VHA opinion and the information located at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5.  The examiner must make a specific determination as to whether there is any current disability in each of the claimed joints.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current cognitive disorder.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a cognitive disorder or cognitive deficits resulting from his deep sea, or saturation diving, while in service.

In so opining, the examiner must address the following: 

a) The April 2009 private opinion from Family Physician's Centers;
b) The September 2015 request from the Board for an expert opinion;
c) The October 2015 VHA opinion provided in response to the Board's request; and
d) The information located at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a cognitive disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms capable of lay observation, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine whether he has disability, to include arthritis and/or dysbaric osteonecrosis (DON), attributable to his in-service deep sea (or saturation) diving in his knees, shoulders, hips, fingers, back, ribs, and neck.  All indicated tests and studies should be conducted, to specifically include CT and/or MRI scans, as noted by the VHA examiner, to be helpful in determining whether the Veteran has DON.  The examiner is asked to clearly explain whether there is a disability in each of the claimed joints.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a disability, including arthritis or DON, in his knees, shoulders, hips, fingers, back, ribs, and neck resulting from his deep sea, or saturation diving, while in service.

In so opining, the examiner must address the following: 

a) The April 2009 private opinion from Family Physician's Centers;
b) The September 2015 request from the Board for an expert opinion;
c) The October 2015 VHA opinion provided in response to the Board's request; and
d) The information located at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for disorders of the shoulders, hips, fingers, back, ribs, and neck in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms capable of lay observation, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


